

Exhibit 10.1
 
SERACARE LIFE SCIENCES, INC.
 
Fiscal 2011 Director Compensation Program
(As amended and restated effective June 28, 2011)
 
Set forth below are the terms of compensation for members of the Board of
Directors (the “Board”) of SeraCare Life Sciences, Inc., a Delaware corporation
(the “Company”), as well as the terms of compensation for the various committees
of the Board, for the fiscal year beginning October 1, 2010.
 
The Compensation Committee of the Board is providing for the common stock and
options to be granted as set forth below to members of the Board under the
Company’s 2009 Equity Incentive Plan (the “2009 Plan”), pursuant to the
Compensation Committee’s authority under Section 3 of the 2009 Plan to grant and
determine the terms of awards under the 2009 Plan.
 
The number of shares of common stock that shall be granted to any Board member
shall be equal in number to (1) the dollar amount of the payment to be made in
shares of common stock, divided by (2) the greater of U.S. $1.00 or the closing
price per share of the Company’s common stock on the first trading day of the
quarter when payment is due.  The resulting share totals shall be rounded down
to the nearest whole share and any fractional amount shall be paid in cash.
 
Payments to Board members for fees for meetings of the Board and committees as
provided herein shall not exceed $7,500 in the aggregate per fiscal quarter for
all meetings of the Board and committees held during such fiscal quarter.
 
Compensation for Members of the Board
 
·           All Board members (other than Board members who are also employees
of the Company) shall receive an annual retainer of $10,000 in cash (pro-rated
based on the actual period served) and $10,000 in common stock of the Company
(pro-rated based on the actual period served). Such compensation shall be paid
quarterly in advance.
 
·           All Board members (other than Board members who are also employees
of the Company) shall receive a five-year option to purchase 15,000 shares of
the Company’s common stock at an exercise price equal to the closing price of
the Company’s common stock on the date of the grant, such grant to be made at
such time as may be determined by the Board.  The Option will have a vesting
period of twelve (12) months, which vests quarterly on a pro-rata basis.
 
·           For service as Chair of the Board of Directors, the Chair will
receive additional annual compensation of $10,000 in cash (pro-rated based on
the actual period served), to be paid quarterly in advance. The Chair will also
receive an additional option grant of 10,000 shares, such grant to be made at
such time as may be determined by the Board.

 
 

--------------------------------------------------------------------------------

 
 
·           All Board members (other than Board members who are also employees
of the Company) shall be reimbursed in cash for their expenses reasonably
incurred in serving as Board members and shall also be paid a cash fee of (i)
$2,000 for each meeting of the Board of Directors attended in person, and (ii)
$500 for each meeting attended telephonically.  Meeting fees will be paid
quarterly in arrears.
 
Compensation for Members of the Audit Committee of the Board
 
·           All Audit Committee members other than the Chair of the committee
will receive an annual cash fee of $5,000 (pro-rated based on the actual period
served), to be paid quarterly in advance.
 
·           The Chair of the Audit Committee shall receive an annual cash fee of
$7,500 (pro-rated based on the actual period served), to be paid quarterly in
advance.
 
·           All Audit Committee members shall be reimbursed in cash for their
expenses reasonably incurred in serving as Audit Committee members and shall
also be paid a cash fee of (i) $2,000 for each committee meeting attended in
person and (ii) $500 for each meeting attended telephonically, unless, in either
case, such meeting is scheduled as an adjunct to a scheduled Board of Directors
meeting for which the Directors are already being compensated.  Meeting fees
will be paid quarterly in arrears.
 
Compensation for Members of the Compensation Committee of the Board
 
·           All Compensation Committee members other than the Chair of the
committee will receive an annual cash fee of $2,500 (pro-rated based on the
actual period served), to be paid quarterly in advance.
 
·           The Chair of the Compensation Committee shall receive an annual cash
fee of $5,000 (pro-rated based on the actual period served), to be paid
quarterly in advance.
 
·           All Compensation Committee members shall be reimbursed in cash for
their expenses reasonably incurred in serving as Compensation Committee members
and shall also be paid a cash fee of (i) $2,000 for each committee meeting
attended in person and (ii) $500 for each meeting attended telephonically,
unless, in either case, such meeting is scheduled as an adjunct to a scheduled
Board of Directors meeting for which the Directors are already being
compensated.  Meeting fees will be paid quarterly in arrears.
 
Compensation for Members of the Nominating and Corporate Governance Committee of
the Board
 
·           All Nominating and Corporate Governance Committee members other than
the Chair of the committee will receive an annual cash fee of $2,500 (pro-rated
based on the actual period served), to be paid quarterly in advance.

 
 

--------------------------------------------------------------------------------

 
 
·           The Chair of the Nominating and Corporate Governance Committee shall
receive an annual cash fee of $5,000 (pro-rated based on the actual period
served), to be paid quarterly in advance.
 
·           All Nominating and Corporate Governance Committee members shall be
reimbursed in cash for their expenses reasonably incurred in serving as
Nominating and Corporate Governance Committee members and shall also be paid a
cash fee of (i) $2,000 for each committee meeting attended in person and (ii)
$500 for each meeting attended telephonically, unless, in either case, such
meeting is scheduled as an adjunct to a scheduled Board of Directors meeting for
which the Directors are already being compensated.  Meeting fees will be paid
quarterly in arrears.
 
Other Compensation
 
·           Unless otherwise provided by the Compensation Committee or Board of
Directors, all members (other than members who are also employees of the
Company) of any other committees of the Board set up from time to time shall be
reimbursed in cash for their expenses reasonably incurred in serving as members
of such other committees of the Board and shall also be paid a cash fee of (i)
$2,000 for each committee meeting attended in person and (ii) $500 for each
meeting attended telephonically, unless, in either case, such meeting is
scheduled as an adjunct to a scheduled Board of Directors meeting or other
committee meeting for which the Directors are already being
compensated.  Meeting fees will be paid quarterly in arrears.
 
·           In addition, the Compensation Committee or Board of Directors may
from time to time compensate Directors for additional services performed at the
request of the Board of Directors.

 
 

--------------------------------------------------------------------------------

 